PER CURIAM.
Defendant subcontractor appeals from a judgment for damages in favor of the general contractor in the general contractor’s suit against the subcontractor for inadequate work. We affirm.
As to defendant’s first point on appeal, we do not conclude that there was error in construing the contract as not requiring the condition precedent which defendant contends was required.
As to defendant’s second point on appeal, we conclude that we are being asked to reweigh sufficient evidence which we are not entitled to do. See Tsavaris v. NCNB National Bank of Florida, 497 So.2d 1338 (Fla. 2d DCA 1986).
As to the point on cross-appeal, we also affirm. We do not conclude that there was error in the exclusion of certain proffered evidence.
Affirmed.
RYDER, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.